COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 In the Matter of V. A. G., a Juvenile,       §               No. 08-15-00169-CV

                      Appellant.              §                 Appeal from the

                                              §                65th District Court

                                              §             of El Paso County, Texas

                                              §                  (TC# 1400506)

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until May 20, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jo Anne Bernal, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before May 20, 2016.

       IT IS SO ORDERED this 14th day of April, 2016.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.